N0'1‘E: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CELSIS IN VITRO, INC.,
Plaintiff-Appellant,
V.
CELLZDIRECT, INC. AND INVITROGEN
CORPORATION,
Defendants-Appellants.
2011-1337 `
Appea1 from the United States DiStrict C0urt for the
Northern District of I]1inois in case no. 10-cv-4053, Senior
Judge Mi1t0n I. Shadur.
ON MOTION
Bef0re RADER, Chief Judge, GAJA_RSA and PRoST, Circuit
Judges.
RADER, Chief Judge.
0 R D E R
Ce1siS in Vitro, Inc. moves for an injunction pending
disposition of this appea1. Ce11zDirect, Inc. and Invitro-
gen Corporation oppose Ce1sis rep1ies.

CELSIS IN VITRO V. CELLZDIRECT 2
Rule 8(a)(l)(C)(2) of the Federa1 Rules of Appellate
Procedure authorizes this court to grant
an injunction pending appeal. Similar to a motion to stay
a judgment or injunction pending appeal, which is author-
ized under the same rule, our determination is governed
by four fact0rs, the first two of which are the most critica1:
(1) whether the stay applicant had made a strong showing
that he is likely to succeed on the n1erits; (2) whether the
applicant will be irreparably injured absent relief; (3)
whether issuance of the order will substantially injure the
other parties interested in the proceeding; and (4) where
the public interest lies. Hilton o. Braunskill, 481 U.S.
770, 776 (1987). -
Based on the arguments in the motions papers, and
without prejudicing the ultimate disposition of this case
by a merits panel, we determine that Celsis has not met
its burden. `
Accordingly,
IT ls ORDERED THAT:
The motion is denied
FoR THE CoURT
 1 2011 /s/ Jan Horbaly
Date J an Horb aly
Clerk
cc: J0rdan A. Siga1e, Esq. B.S.c0URF£llF§PpPEAL3 mg
Francis M. Wikstr0m, Esq. T"E FE9ERAL ClRCUIT
ser am 012n11
JAN HnRBALv
CLERK